Citation Nr: 1808433	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO. 16-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the right upper extremity, to include due to mustard gas exposure, and if so, whether service connection is warranted. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the left upper extremity, to include due to mustard gas exposure, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the right lower extremity, to include due to mustard gas exposure, and if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the left lower extremity, to include due to mustard gas exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of the Veteran's claims file is with the Muskogee, Oklahoma RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

Below, the Board reopens the claims for neuropathy of the right and left lower extremities. The issues of entitlement to service connection for neuropathy of the right and left lower extremities, to include due to mustard gas exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1. An unappealed September 2013 rating decision denied the Veteran's original claim of entitlement to service connection for right and left upper extremity neuropathy, to include due to mustard gas exposure.

2. An unappealed September 2013 rating decision denied the Veteran's original claim of entitlement to service connection for right and left lower extremity neuropathy, to include due to mustard gas exposure.

3. As to service connection for right and left upper extremity neuropathy, the evidence received since the final rating decision does not relate to an unestablished fact necessary to substantiate the claim.

4. As to service connection for right and left lower extremity neuropathy, the evidence received since the final rating decision relates to one or more unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The September 2013 rating decision denying service connection for right and left upper extremity neuropathy is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017).

2. The September 2013 rating decision denying service connection for right and left lower extremity neuropathy is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017).

3. The evidence received since the final rating decision as to the right and left upper extremity neuropathy is not new and material, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The evidence received since the final rating decision as to right and left lower extremity neuropathy is new and material, and the claim is reopened. 38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Given the favorable outcome (reopening the claim for service connection for neuropathy of the right and left lower extremities) of this decision, no prejudice to the Veteran could result. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board").

New and Material Evidence

In the September 2013 rating decision, the RO denied the Veteran's original claims. 38 C.F.R. § 3.316 (2017). In addition, the Board also notes that the record did not contain evidence of a current diagnosis of neuropathy of the upper or the lower extremities. The RO notified the Veteran of the decision. The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed. 38 C.F.R. § 3.156 (b). Therefore, the decision became final one year after it was mailed to the Veteran. See 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104 (a). 

In January 2015, the Veteran sought to reopen the claims. The RO reopened the claims in April 2015. The RO readjudicated the Veteran's claims and continued its denial.

Regardless of the RO's reopening, however, the Board must still determine de novo whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim. Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The last final denial regarding the claims is the September 2013 rating decision. Since the September 2013 rating decision is final, the Veteran's current service connection claim for right and left upper extremity neuropathy and right and left lower extremity neuropathy may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017); see Barnett v. Brown, 8 Vet. App. 1 (1995).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2017). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence in September 2013 included the Veteran's military personnel records and service treatment records (STRs). The RO denied the claim because neuropathy was not a chronic condition due to mustard gas exposure to receive presumptive service connection, nor was there evidence of a then-current disability.

The Veteran's military discharge document ("DD 214") indicates that he trained and served as a chemical corps officer, in addition to being trained as an infantry officer. His last major duty assignment was Dugway Proving Ground in Utah, an installation that in part tested various weapons systems. In September 2013, the RO had not obtained any evidence indicating that the Veteran had the disorders in question. 

Evidence received since September 2013 includes medical records, evidence regarding the Veteran's mustard gas exposure, and the Veteran's lay statements indicating he had exposure to additional nerve agents. 

As to medical reports indicating the presence of a disorder, a December 2008 private treatment orthopedic clinic note reflects the Veteran complained of lower extremity numbness. The doctor found there was "possible neuropathy" of the bilateral lower extremities and ordered additional testing. This presents a reasonable possibility of substantiating the claim for right and left lower extremity neuropathy as it suggests there is a current disability. However, the record does not contain competent evidence that suggests a current diagnosis of neuropathy of the right and left upper extremities. Thus, the Board finds there is no new and material evidence that reasonable raises the possibility of substantiating the claim of service connection for neuropathy of the right and left upper extremities. 
 
Although the Veteran has clarified that he is not seeking service connection based on "mustard gas" exposure, VA must construe the claim broadly. However, the Veteran has also specifically alleged in-service exposure to toxins including sarin ("GB") and a toxin identified as "venomous agent x," also known as "VX." Research into the Veteran's exposure to these toxins has not been conducted. 


ORDER

New and material evidence has not been received for the claim of entitlement to service connection for neuropathy of the right upper extremity, to include due to mustard gas exposure, and, thus is denied.

New and material evidence has not been received for the claim of entitlement to service connection for neuropathy of the left upper extremity, to include due to mustard gas exposure, and, thus is denied.

New and material evidence having been received, the claim of entitlement to service connection for neuropathy of the right lower extremity, to include due to mustard gas exposure, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for neuropathy of the left lower extremity, to include due to mustard gas exposure, is reopened; the appeal is granted to this extent only.


REMAND

The Board has determined that additional development is required. The Veteran is incarcerated and the Board will attempt to tailor assistance in the development of the claim as to the Veteran's circumstances. Bolton v. Brown, 8 Vet. App. 185, 191 (1995). The claim of service connection for bilateral lower extremity neuropathy is therefore REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he provide a detailed statement as to his in-service exposure to toxins, including but not limited to VX, GB, and mustard. Advise the Veteran that specificity of date, his unit, his knowledge of any investigative reports or administrative reports as to exposure is recommended because VA's efforts towards substantiation of his in-service toxin exposure may be based on his report. 

IF THE VETERAN PROVIDES A SUFFICIENTLY-DETAILED STATEMENT AS TO HIS IN-SERVICE TOXIN EXPOSURES, contact the Department of the Army through appropriate offices and research the question of the Veteran's exposure to toxins during his military service at Dugway Proving Ground, Utah from 1967 to 1969. The Veteran is invited to advise the RO of specific locations and sources relevant information may be obtained. 

2. Obtain any additional outstanding relevant VA and prison medical facility or Utah State Hospital treatment records. The Veteran should also be offered the opportunity to submit any additional private treatment records in support of his claim. 

3. IF THE VETERAN'S IN-SERVICE EXPOSURE TO TOXINS IS VERIFIED, conduct any appropriate medical development including if feasible a VA examination. Based on the Veteran's incarceration, efforts should be made to either:

(a) Attempt to arrange transportation of the Veteran to a VA facility for examination; or

(b) Contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or

(c) Send a VA or fee-basis examiner to the correctional facility to conduct the examination. Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

If the RO cannot assist the Veteran in an examination, it should clearly explain the unsuccessful attempts to do so. 

If an examination is scheduled, and after reviewing the claims file and examining the Veteran, the examiner is asked to:

(a) Determine whether the Veteran has a currently diagnosed neuropathy of the right and the left lower extremity.

(b) If a current neuropathy of the right and the left lower extremity is found, the examiner is asked to provide an opinion whether it at least as likely as not had its onset during active service or is otherwise related to it. In doing so, please specifically address the Veteran's lay statements that he was exposed to nerve agents such as "GB" and "VX" during service.

A complete rationale for all proffered opinions must be provided. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4. Then, readjudicate the issue of service connection for right and left lower extremity neuropathy. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


